PER CURIAM.
Ray Derwood Sizemore appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find that Sizemore has failed to make a substantial showing of the denial of a constitutional right. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Sizemore v. Williamson, No. CA-99-1105-1 (S.D.W.Va. Mar. 21, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.